Citation Nr: 1447251	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He is a decorated combat Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  Jurisdiction has been transferred to the RO in St. Petersburg, Florida.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).


FINDING OF FACT

The Veteran has an acquired psychiatric disorder which has been diagnosed as dissociative amnesia and amnestic syndrome; his dissociative amnesia is etiologically related to traumatic stressors, including combat in Vietnam, that he experienced during his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

With respect to in-service events, the Veteran is unable to recall most of his service in Vietnam and, instead, relies on buddy statements and documentary evidence from that time.  See December 2011 VA Form 9 (noting diagnosis of dissociative amnesia and stating "therefore, I am not able to recall any significant details of any trauma which occurred" in Vietnam, but noting buddy statements and other evidence).  The Board finds particularly compelling the consistency between the statements of his fellow soldiers as well as those statements' consistency with the contemporaneous documentation of the Veteran's service.  See, e.g., March, April, and May 2009 Buddy Statements (confirming combat experiences); July 1969 Department of the Army Special Orders List (indicating Veteran performed "Hazardous Duty"); August 2009 Army Board for Corrections of Military Records Statement (noting award of the Bronze Star Medal for meritorious service in connection with ground operations against a hostile force in the Republic of Vietnam from 1 December 1968 to 31 July 1969).  The evidence that the Veteran engaged in combat during his active service in Vietnam is overwhelming.  An in-service event has been established.

With respect to a current disability, the Veteran claims entitlement to service connection for PTSD.  Treatment records do contain references to PTSD.  See, e.g., October 2008 VA Psychiatry Attending Note (Axis I diagnoses of "PTSD Chronic" and "Amnestic syndrome"); October 2012 Mental Health Initial Evaluation (by psychiatrist:  "Axis I:  PTSD...I read notes from...VA NY and patient has been diagnosed with ptsd.  meets criteria."); see also December 2013 VA DBQ for PTSD (indicating PTSD by a series of check marks, but no narrative or rationale).  However, the Veteran has consistently claimed that he cannot remember events in Vietnam and the criteria for PTSD includes that the "traumatic event is persistently re-experienced."  See December 2013 VA DBQ for PTSD (listing criteria and checking box next to "Recurrent and distressing recollections of the event, including images, thoughts or perceptions").  The Board need not resolve whether the Veteran meets the criteria for a PTSD under 38 C.F.R. § 4.125(a), though, because the Board is obligated to address any diagnosed mental health conditions arising from the symptoms on which his PTSD claim was based.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The Veteran's alleged symptoms include nightmares and an inability to recall his in-service experiences while in Vietnam.  The most comprehensive VA examinations have established that the Veteran has an acquired psychiatric disorder diagnosed as dissociative amnesia.  See March 2011 VA Examination (diagnosing Dissociative Amnesia, but finding Veteran did not meet the full criteria for PTSD); November 2012 VA PTSD Examination (providing an Axis I diagnosis of dissociative amnesia and finding Veteran does not meet full criteria for a PTSD diagnosis); see also January 2009 Vet Center Note ("Traumatic Amnesia of psychogenic origin").  The dissociative amnesia diagnoses account for the Veteran's reported symptoms, including those noted in the treatment records, and the two VA examiners who provided diagnoses of dissociative amnesia provided extensive, well-reasoned explanations for their opinions that the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The March 2011 opinion is particularly persuasive.  The Board finds the Veteran does have a current acquired psychiatric disability consisting of dissociative amnesia.
The remaining element of a direct service connection claim is competent evidence of a nexus between the in-service event and the current disability.  Shedden, 381 F.3d at 1166-67.  Here, the Veteran's treatment records consistently suggest that his mental health symptoms are related to his combat experiences in Vietnam.  See, e.g., August 2010 VA Progress Note (explaining likely etiology of the Veteran's "Amnestic Syndrome":  "It is very much likely that he had an overwhelming trauma during his tour of duty in combat and has suppressed the experience.").  Moreover, the two VA examiners who diagnosed the Veteran with dissociative amnesia have explicitly opined that the condition is associated with traumatic experiences while serving in Vietnam.  See March 2011 VA Examination (opining that it is likely that the Veteran did experience traumatic stressors while serving in Vietnam and that his amnesia for that time is associated with those traumatic experiences); see also November 2012 VA PTSD Examination (agreeing with March 2011 VA examiner's statement that "this patient is experiencing amnesia for events during his service in Vietnam...").  The Board finds the evidence in favor of a causal nexus to be persuasive.  

In summary, the evidence firmly establishes that the Veteran saw combat in Vietnam, that he has an acquired psychiatric disorder diagnosed as dissociative amnesia, and that his dissociative amnesia is etiologically related to his in-service combat experiences.  The criteria for service connection for an acquired psychiatric disorder have been met.  Shedden, 381 F.3d at 1166-67; see also 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Gilbert, 1 Vet. App. at 53-56.  Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist.





ORDER

Service connection for an acquired psychiatric condition, diagnosed as dissociative amnesia, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


